Citation Nr: 1707274	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine (hereinafter "lumbar spine disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



 INTRODUCTION

The Veteran retired from active duty after serving from November 1982 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied an increased rating for the Veteran's service-connected lumbar spine disability.

The Board remanded this matter to the RO in November 2013.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In a November 2016 rating decision, the RO denied the Veteran's claims for service connection for tinnitus of the right ear; service connection for hearing loss of the left ear; service connection for right knee strain; and entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee.  In December 2016, the Veteran filed a Notice of Disagreement (NOD) with that determination.  Typically, when there has been an RO adjudication of a claim and an NOD has been filed, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue that document is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this instance, the RO has fully acknowledged the Veteran's NOD and is currently in the process of taking further development of these issues, rendering this situation distinguishable from Manlincon, where an NOD had not been recognized.  See December 2016 RO letter to Veteran.  Indeed, action by the Board at this time may serve to actually delay the development the RO is already undertaking.  In short, as the RO is properly addressing the NOD, no action is warranted by the Board.  The issues of service connection for tinnitus of the right ear; service connection for hearing loss of the left ear; service connection for right knee strain; and entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease of the left knee, will be the subject of a later Board decision, if ultimately necessary.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

The Board remanded this case for the Veteran to be afforded a VA examination, two of which were conducted, the first in December 2013, and the second in November 2016.  Subsequent to the Board's remand as well as the VA examinations provided, the United States Court of Appeals for Veterans Claims (Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the June 2015 VA examination was inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.

On remand, any outstanding medical records should also be requested and obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records regarding the Veteran's lumbar spine disability.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After any additional records are associated with the virtual claims file, then schedule the Veteran for a VA examination to determine the nature and extent of his service-connected lumbar spine disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the relevant Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

A report should be prepared and associated with the Veteran's virtual claims file.

3. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

4. Thereafter, readjudicate the Veteran's increased rating claim for lumbar spine disability.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) and provide the Veteran an appropriate period of time for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




